Citation Nr: 9925825	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-01 944	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE


Whether the appellant is entitled to educational assistance 
benefits, paid pursuant to Chapter 30, Title 38, United 
States Code, at a monthly rate in excess of the monthly cost 
of his course.



ATTORNEY FOR THE BOARD


L. J. Nottle, Associate Counsel




INTRODUCTION

The appellant has been serving on active duty in the United 
States Navy (Navy) since January 1990.  His appeal ensues 
from an October 1997 determination of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO), which awarded the appellant Chapter 30 educational 
assistance benefits at the monthly rate of $318.49 for full-
time enrollment extending from September 2, 1997 to December 
2, 1997.


FINDINGS OF FACT

1.  The appellant is a servicemember who was pursuing a 
program of education from September 2, 1997 to December 2, 
1997.

2.  An official at the appellant's university certified that 
the fees for the aforementioned 92-day enrollment period 
totaled $966.00.


CONCLUSION OF LAW

The appellant has no legal entitlement to educational 
assistance benefits, paid pursuant to Chapter 30, Title 38, 
United States Code, at a monthly rate in excess of the 
monthly cost of his course.  38 U.S.C.A. §§ 3015, 3016, 3032 
(West 1991); 38 C.F.R. §§ 21.7020, 21.7136 (1997 & 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has been serving on active duty in the Navy 
since January 1990.  He currently participates in the Navy's 
Enlisted Commissioning Program (ECP), which entitles him to 
educational assistance benefits under Chapter 30, Title 38, 
United States Code.  See 38 U.S.C.A. § 3016(c) (West 1991). 

In September 1997, he submitted a VA Form 22-1990 
(Application for Education Benefits), in which he requested 
benefits for pursuing an electrical engineering degree at San 
Diego State University.  He also submitted a VA Form 22-1999 
(Enrollment Certification) signed by a certifying official at 
San Diego University, which showed that the appellant had 
enrolled in 12 hours of courses from September 2, 1997 to 
December 2, 1997.  As well, it showed that the fees for 
enrolling in courses during that 92-day time period totaled 
$966.00.  Based on the information received, the RO awarded 
the appellant Chapter 30 educational assistance benefits at 
the monthly rate of $318.49 for full-time enrollment from 
September 2, 1997 to December 2, 1997.  The appellant's 
appeal ensues from this decision. 

The appellant contends that he should have been awarded 
monthly payments at a rate higher than the monthly cost of 
his course.  He asserts that he should be treated similarly 
to veterans who decide to pursue programs of education by 
receiving the full amount of educational assistance benefits 
allowed under Chapter 30, Title 38, United States Code.  He 
further asserts that, because he participates in the ECP 
program, he is not eligible to participate in the Navy's 
Tuition Assistance Program and is responsible for paying all 
costs of his education including tuition, fees, books and 
other expenses.  In light of this fact, he believes that he 
should be awarded enough money to cover not only his tuition 
and fees, but all other educational expenses incurred.  

Inasmuch as the appellant meets the eligibility requirements 
for Chapter 30 benefits and is currently serving on active 
duty in the Navy, he is defined as a servicemember under 
38 C.F.R. § 21.7020(a) (1998).  As of 1997, when the disputed 
payments were awarded, regulatory provisions provided that 
the monthly rate of basic educational assistance payable 
under Chapter 30 to a servicemember who is pursuing a program 
of education is the lesser of: (1) the monthly rate stated in 
either paragraph (a) or (b) of this section (as determined by 
the servicemember's initial obligated period of active duty) 
plus any additional amounts that may be due under paragraph 
(c) or (e) of this section; or (2) the monthly rate of the 
cost of the course.  38 C.F.R. § 21.7137(e) (1997).  

Computerized data from the Department of Defense reflect that 
the appellant's initial obligated period of active duty was 
four years.  Under 38 C.F.R. § 21.7136(b) (1997 & 1998), the 
monthly rate of basic educational assistance payable to a 
servicemember with an initial obligated period of active duty 
of at least three years who is enrolled in an educational 
program full time is $427.87 (for enrollment from September 
30, 1996 to October 1, 1997) and $439.85 (for enrollment from 
September 30, 1997 to October 1, 1998).  According to the 
enrollment certification received in September 1997, the 
total cost of the appellant's course was $966.00.  The 
appellant's enrollment period lasted 92 days; therefore, this 
cost translates to $10.50 per day or to $321.93 per month (92 
days divided by three months (30.66) multiplied by the daily 
cost of $10.50).  As the monthly rates listed in 38 C.F.R. 
§ 21.7136(b) (1997 &1998) clearly exceed the monthly cost of 
the appellant's course, the RO correctly awarded the 
appellant the lesser monthly rate for enrollment from 
September 2, 1997 to December 2, 1997.  

The appellant has theorized that veterans and servicepersons 
are treated disparately with regard to the amount of Chapter 
30 benefits received because servicemembers retain other 
benefits by remaining on active duty.  He asserts that, 
because he was forced to forego these benefits when he 
enrolled in the ECP program, he is more like a veteran and 
should receive the amount of benefits available to veterans.  
He requests that an exception be made in his case on the 
basis that pertinent laws and regulations were not intended 
to apply to persons in like situations.  The Board of 
Veterans' Appeals (Board) acknowledges the appellant's 
contentions.  However, the statutory and regulatory 
provisions governing this case are clear, specific and 
binding upon the Board.  Pursuant to these provisions, there 
is no basis on which to award the appellant Chapter 30 
educational assistance benefits at a monthly rate that 
exceeds the monthly cost of his September 2, 1997 to December 
2, 1997 course.  As the law in this case is dispositive, the 
appellant's claim must be denied based on a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

The appeal is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

